Citation Nr: 1626154	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the glottis, claimed as throat cancer, claimed as a residual to exposure to ionizing radiation.

2.  Entitlement to service connection for tooth damage, claimed as secondary to the squamous cell carcinoma of the glottis.

3.  Entitlement to service connection for a skin condition of the neck, claimed as secondary to the squamous cell carcinoma of the glottis.

4.  Entitlement to service connection for right ear condition, claimed as secondary to the squamous cell carcinoma of the glottis.

5.  Entitlement to a temporary total evaluation due to treatment beginning in December 2007 for squamous cell carcinoma of the glottis requiring convalescence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a May 2015 decision, the Board denied the Veteran's claims.  Therein, the Board noted that the Veteran was scheduled for a hearing at the Board's Washington, D.C. offices in March 2015, but failed to report.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision and remanding the matter for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the JMR, the parties agreed that remand was necessary to afford the Veteran a hearing before the Board.  They noted that notice of the Veteran's March 2015 hearing had been sent to the incorrect address, and agreed that the Veteran should be afforded a new opportunity to present testimony before the Board.

In this regard, the Board observes that the Veteran has reported that his correct and current address is on Circle Drive, in Hiles, Wisconsin.  All correspondence should be directed to this address.

In light of the above discussion, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant is to be scheduled for a videoconference hearing at the Milwaukee, Wisconsin RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 
should return the claims folder to the Board for further appellate review.   



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

